People v Chapman (2018 NY Slip Op 02674)





People v Chapman


2018 NY Slip Op 02674


Decided on April 19, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 19, 2018

108310

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vMARESA CHAPMAN, Appellant.

Calendar Date: March 2, 2018

Before: Egan Jr., J.P., Devine, Clark, Aarons and Rumsey, JJ.


Marshall Nadan, Kingston, for appellant.
P. David Soares, District Attorney, Albany (Michael C. Wetmore of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Albany County (Herrick, J.), rendered January 25, 2016, convicting defendant upon her plea of guilty of the crime of attempted assault in the first degree.
In satisfaction of a six-count indictment, defendant pleaded guilty to attempted assault in the first degree and waived her right to appeal, both orally and in writing. In accordance with the terms of the plea agreement, she was sentenced as a second felony offender to 8½ years in prison, to be followed by five years of postrelease supervision. She now appeals.
Defendant's sole contention is that her sentence is harsh and excessive. She is, however, precluded from raising this claim by her unchallenged waiver of the right to appeal (seePeople v Lopez, 6 NY3d 248, 255-256 [2006]; People v Gause, 157 AD3d 1167, 1168 [2018], lv denied ___ NY3d ___ [Mar. 22, 2018]; People v Odom, 150 AD3d 1484, 1485 [2017]). Therefore, the judgment of conviction is affirmed.
Egan Jr., J.P., Devine, Clark, Aarons and Rumsey, JJ., concur.
ORDERED that the judgment is affirmed.